ORDER

Nicholas S. Trobovie moves for leave to proceed in forma pauperis. We consider whether we should reconsider the court’s September 5, 2006 order dismissing Trobovic’s petition for review for failure to file pay the filing fee and file a Fed. Cir. R. 15(c) statement concerning discrimination.
Trobovie has now filed the Rule 15(c) statement.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Trobovie’s motion for leave to proceed in forma pauperis is granted.
(2) The September 5, 2006 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
*1024(3) General Services Administration should calculate the due date for its brief from the date of filing of this order.